Case 18-02053-hb   Doc 135   Filed 09/30/19 Entered 09/30/19 15:00:33   Desc Main
                             Document      Page 1 of 4
Case 18-02053-hb   Doc 135   Filed 09/30/19 Entered 09/30/19 15:00:33   Desc Main
                             Document      Page 2 of 4
Case 18-02053-hb   Doc 135   Filed 09/30/19 Entered 09/30/19 15:00:33   Desc Main
                             Document      Page 3 of 4
Case 18-02053-hb   Doc 135   Filed 09/30/19 Entered 09/30/19 15:00:33   Desc Main
                             Document      Page 4 of 4
